                       Case 1:21-cv-00169-ABJ Document 4 Filed 01/19/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


          Secular Student Alliance, Declan Galli                )
                             Plaintiff                          )
                                v.                              )     Case No. 1:21-cv-169
  U.S. Department of Education, Sec'y of Education              )
                            Defendant                           )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiffs Secular Student Alliance and Declan Galli                                                          .


Date:          01/19/2021                                                             /s/ Geoffrey T. Blackwell
                                                                                         Attorney’s signature


                                                                               Geoffrey T. Blackwell, Bar No. NJ029
                                                                                     Printed name and bar number
                                                                                  American Atheists Legal Center
                                                                                   1201 S. Courthouse Rd. #425
                                                                                       Arlington, VA 22204

                                                                                               Address

                                                                                      gblackwell@atheists.org
                                                                                            E-mail address

                                                                                          (908) 276-7300
                                                                                          Telephone number



                                                                                             FAX number
